DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
	Claims 1-4, 20-22, 24-28, 33, 36, 37 and 62 are the subject of this Office Action.


2. Specification
The objection has been withdrawn in view of Applicants’ amendments to the trademarks.


3. Claim Objections
The objections have been withdrawn in view of Applicants’ amendments or cancelation of the claims.


4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The rejections have been withdrawn in view of Applicants’ amendments or cancelation of the claims.



5. Claim Rejections - 35 USC § 112(a) – written description
The rejection has been withdrawn in view of Applicants’ amendments.



6. Claim Rejections - 35 USC § 102 and 103
	All rejections under 35 USC 102 and 103 have been withdrawn in view of Applicants’ arguments and amendments.

7. Obviousness-Type Double Patenting
	All rejections have been maintained. Applicants did not provide any substantive arguments. It is noted that the only apparent difference is that the instant claims now recite that the antibody is human. However, it would have been obvious to have used a human antibody in order to reduce the likelihood of adverse immunological reactions.



8. Conclusion
	No claim is allowable.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647